EXHIBIT 10.1


FIFTH AMENDMENT
TO
CREDIT AGREEMENT
This FIFTH AMENDMENT TO CREDIT AGREEMENT (this "Fifth Amendment"), dated as of
December 11, 2017 (effective as provided herein), is among WINTRUST FINANCIAL
CORPORATION, an Illinois corporation ("Borrower"), each Lender a party hereto,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent
("Administrative Agent").
RECITALS:
Borrower, Lenders and Administrative Agent have previously entered into the
Credit Agreement dated as of December 15, 2014, as amended by the First
Amendment to Credit Agreement dated as of October 29, 2015, by the Second
Amendment to Credit Agreement dated as of December 14, 2015, by the Third
Amendment to Credit Agreement dated as of December 12, 2016 and by the Fourth
Amendment to Credit Agreement dated as of June 16, 2017 (as further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the "Credit Agreement").
Borrower has requested extension of the Revolving Credit Maturity Date, and
Lenders have agreed, subject to the terms and conditions hereof, to extend the
Revolving Credit Maturity Date, as provided in this Fifth Amendment.
AGREEMENT:
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
ARTICLE I


Definitions


1.1    Definitions. Capitalized terms not otherwise defined herein have the same
meaning as in the Credit Agreement.


ARTICLE II
Amendments to Credit Agreement
2.1    Amendments to Section 1.01.
(a) The following definition is added to Section 1.01 in appropriate
alphabetical order:
"Fifth Amendment Effective Date" means December 11, 2017.
(b) The definition of Revolving Credit Maturity Date is amended by deletion of
the date "December 11, 2017" and its replacement with "December 10, 2018".




1



--------------------------------------------------------------------------------




ARTICLE III
Conditions Precedent; Effectiveness
3.1    Conditions. The effectiveness of this Fifth Amendment is subject to the
satisfaction of the following condition precedent:
(a)    Documents. Administrative Agent shall have received this Fifth Amendment
executed by Borrower and each Lender.
3.2    Effectiveness. Upon satisfaction of the condition precedent in
Section 3.1, this Fifth Amendment shall be effective as of the Fifth Amendment
Effective Date.


ARTICLE IV
Ratification
4.1    Ratification. The terms and provisions set forth in this Fifth Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and except as expressly modified and superseded by this
Fifth Amendment, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Borrower agrees that the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party or subject shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.


ARTICLE V
Representations and Warranties
5.1    Loan Documents. Borrower hereby represents and warrants to each Lender
and Administrative Agent that (a) the execution, delivery and performance of
this Fifth Amendment and any and all other Loan Documents executed and/or
delivered in connection herewith have been authorized by all requisite action on
the part of Borrower and will not violate any organizational or governance
document of Borrower or any applicable law, (b) the representations and
warranties contained in the Credit Agreement, as amended hereby, and each other
Loan Document are true and correct on and as of the date hereof as though made
on and as of the date hereof, except to the extent such representations and
warranties speak to a specific date, in which case they were true and correct on
and as of such date, (c) no Default or Event of Default shall exist before or
immediately after giving effect to this Fifth Amendment, (d) Borrower is in full
compliance with all covenants and agreements contained in the Credit Agreement,
as amended hereby, and the other Loan Documents to which it is a party or it is
subject, and (e) there have been no amendments, supplements or other
modifications to the certificate of incorporation or by-laws of the Borrower
since June 16, 2017, copies of which have heretofore been provided to the
Lenders and which remain in full force and effect on and as of the date hereof.


ARTICLE VI
Miscellaneous
6.1    Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and




2



--------------------------------------------------------------------------------




delivered pursuant to the terms hereof or pursuant to the terms of the Credit
Agreement, as amended hereby, are hereby amended so that any reference in such
Loan Documents to the Credit Agreement shall mean a reference to the Credit
Agreement as amended hereby.
6.2    Severability. Any provision of this Fifth Amendment or any other Loan
Document which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remainder of such provision or the
remaining provisions hereof or thereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
6.3    Counterparts. This Fifth Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page of this Fifth Amendment
by facsimile transmission or PDF attachment to email shall be effective as
delivery of an original executed counterpart thereof.
6.4    Governing Law; Jurisdiction, Etc.
(a)    Governing Law. This Fifth Amendment and the other Loan Documents executed
in connection herewith, unless expressly set forth therein, shall be governed
by, construed and enforced in accordance with, the law of the State of Illinois,
without reference to the conflicts or choice of law principles thereof.
(b)    Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of the
courts of the State of Illinois sitting in Cook County and of the United States
District Court of the Northern District of Illinois, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Fifth Amendment or any other Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Illinois state court or, to the fullest extent permitted
by Applicable Law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Fifth Amendment or in any other Loan Document
shall affect any right that Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Fifth Amendment or any
other Loan Document against Borrower or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Fifth Amendment or any other Loan Document executed in
connection herewith in any court referred to in Section 6.4(b). Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.02 of the Credit
Agreement. Nothing in this Fifth Amendment will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.
6.5    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR




3



--------------------------------------------------------------------------------




RELATING TO THIS FIFTH AMENDMENT OR ANY OTHER LOAN DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS FIFTH
AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
6.6    FINAL AGREEMENT. THIS FIFTH AMENDMENT, TOGETHER WITH THE CREDIT
AGREEMENT, AS AMENDED HEREBY, AND THE OTHER LOAN DOCUMENTS, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES HERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
6.7    Expenses of Administrative Agent. As provided in the Credit Agreement,
Borrower shall pay all invoiced reasonable costs and expenses incurred by
Administrative Agent in connection with the preparation, negotiation, and
execution of this Fifth Amendment and the other Loan Documents executed pursuant
hereto, including without limitation the reasonable fees and expenses of
Administrative Agent’s legal counsel promptly following Borrower’s receipt of
invoices therefor.




4



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed by their duly authorized officers, all as of the day and year first
written above.
BORROWER:

WINTRUST FINANCIAL CORPORATION


By: /s/David A. Dykstra    
David A. Dykstra
    Senior Executive Vice President


Fifth Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as Administrative Agent


By: /s/Phillip Hagglund    
Name: Phillip Hagglund
Title: Senior Vice President
    






WELLS FARGO BANK, N.A.,
as a Lender


By: /s/Phillip Hagglund    
Name: Phillip Hagglund
Title: Senior Vice President
    






Fifth Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------






ROYAL BANK OF CANADA,
as a Lender




By: /s/Brian Reidy     
Name: Brian Reidy
Title: Director








Fifth Amendment to Credit Agreement – Signature Page



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION
as a Lender




By:/s/Callen M. Strunk    
Name: Callen M. Strunk
Title: Vice President










Fifth Amendment to Credit Agreement – Signature Page

